       Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 1 of 14

                                              EXHIBIT "A"                ELECTRONICALLY FILED
                                                                             Pulaski County Clrc:uil Ccurt
                                                                           Larry Crane, CircullCcu,ly Cle!tc
                                                                    201'8-Dec-14 14:31:05
                                                                        60CV-18-8520
       IN THE CIRCUIT COURT OF PULASKI COUNTY,                   AB~~~~j2:..:.:...!:14~P::!.ag~e:!..s__J


JASON M. RYBURN,                                                         PLAINTIFF


vs.                                CASE NO. CV
                                                    -----

ALIERA BEALTHCARE, INC.                                              DEFENDANT


      COMPLAINT FOR DAMAGES PURSUANT TO THE TELEPHONE
         CONSUMER PROTECTION ACT, 47 U.S.C. 227, ET SEQ.


       Comes now the Plaintiff and for his Complaint
                                             ,       for Damages against

Defendant states:


                    PARTIES, JURISDICTION AND VENUE


       1.    Plainti~ Jason Ryburn, is a resident of the state of Arkansas, Pulaski

County, residing in Little Rock.


       2.    Defendant, Aliera Healthcare, Inc. {Aliera), is a Delaware corporation

with its corporate office in Atlanta, Georgia, which advertises and transacts

business in ~e state of Arkansas, including Pulaski County. Aliera is registered to




                                          1
       Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 2 of 14




conduct business in Arkansas and may be served through its registered agent, 1'11:e

Corporation Company, -at 124 W. Capital Avenue, Little Rock, AR, 72201.


       3.    This Court has jurisdiction over this matter and the parties hereto

purs~t to Ark. Code Ann! § 16"'!4-l 01 and venue is proper pursuant to Ark. Code

Ann. § 16-55-213.


      4.     The TCPA specifically states that this Court shall have jurisdiction

over violations of 47 U.S.C. § 227(b) and (c), pursuant to 47 U.S. C. §227(bX3)

and 47 U. S. C. §227 (c)(5).


                                  · BACKGROUND


                        The Telephone Consumer Protection Act
      5.     In 1991, Congress enacted the TCPA to regulate the explosive growth

of the telemarketing industry. In so doing, Congress recognized that

"[u]nrestricited telemarketing ... can be an intrusive invasion of privacy[.]"

Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243. §2(5)(1991X47

u.s.c. § 227).
      6.     The National Do Not Call Registry allows consumers to register their

telephone number and thereby indicate their desire not to receive telephone .

solicitations at those numbers. See 47 C.F.R. § 64.1200(cX2). A listing on the


                                          2
      Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 3 of 14




Registry ''must be honored indefinitely, or until the registration is cancelled by the

consumer or the telephone number is removed by the database administrator." Id.

      7.     The TCPA and implementing regulations prohibit the initiation of

telephone solicitations to residential telephone subscribers to the Registry. 47

U.S.C. § 227; 47 C.F.R. § 64.1200(cX2).

            Automated Telemarketing Calls are Prohibited by the TCPA

      8.     The TCPA makes it unlawful ''to make any call (other than a call

made for emergency purposes or made with the prior express consent of the called

party) using an automatic telephone dialing system or an artificial or prerecorded

voice ... to any telephone number assigned to a ... cellular telephone service." See

47 U.S.C. § 227(bXl)(A)(iii). The TCPA provides private causes of action to
                                       -
persons who receive calls in violation of 47 U.S.C. § 227(b) and (c). See 47

U.S.C. § 227(b)(3) and 47 U.S. C. §227 (c)(5)..

      9. "Voluminous consumer complaints about abuses of telephone technology

- for example, computerized calls dispatched to private homes - prompted

Congress to pass the TCPA." Mims v. A"ow Fin. Servs., UC, 132 S. Ct 740, 744

(2012).

      10.    In enacting the TCPA, Congress intended to give consumers a choice

as to how creditors and telemarketers may call them, and made specific findings
                                           3
      Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 4 of 14




that "[t]echnologies that might allow consumers to avoid receiving such calls are

not universally available, are costly, are unlikely to be _enforced, or place an

inordinate burden on the cons~mer. TCPA, Pub. L. No. 102-243, § 11. Toward this

end, Congress found that:


      "[b]anning such automated or· prerecorded telephone calls to the home,

      except when the receiving party consents to receiving the call or when such

      calls are necessary in an emergency situation affecting the health and safety

      of the consumer, is the only effective means of protecting telephone

      consumers from this nuisance and privacy."


      Id. at§ 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012

WL 3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on

TCPA's purpose).


        FACTS AND ALLEGATIONS COMMON TO ALL COUNTS


      11.    Plaintiff: Jason Ryburn, is a resident of Little Rock, Pulaski County,

Arkansas and has been at all relevant times.


      12.    Plaintiff is, and has been at all relevant times, the authorized user and

controller of his personal cell phone number: (501) 231-5622.




                                           4
       Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 5 of 14




      13.    Plaintiff's cellular phone number, (501) 231-5622, has been registered

with the National Do Not Call list since_February 26, 2010.


       14.   Each of the calls made to Plaintiff was received in Arkansas. Aliera

employs several persons in Arkansas, is registered to do business in Arkansas, and

each caller was told by Plaintiff that Plaintiff was a resident of Arkansas.


       15.   Plaintiff has no business relationship with the Defendant and never

requested, prompted, or consented to these telemarketing calls. They were placed

to his personal cellular phone for no legitimate purpose other than to solicit

business for Defendant- by or on behalf of Defendant


      16.    Defend~t is in the business of selling healthcare plans and products

and/or enrolling customers in healthcare plans and engages with third party entities

to market these plans. The health plans include services by many entities, but all

plans advertised in these calls are marketed, packaged, managed and sold by

Defendant or on behalf of Defendant.


      17.    Plaintiff pleads on information and belief that fourte~ (14) autodialed.

telemarketing calls were made by the Defendant or on the Defendant's behal£ The

calls occurred on or between December 17, 2017 and April 9, 2018.


      18.    Plaintiff pleads on information and belief that Defendant's (or

Defendant's agent's) calling devices are "autodialers," and as such, are devices that
                                          s
        Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 6 of 14




have the capacity to-and actually do-produce, store and call telephone numbers

using a random or sequential number generator meeting the statutory definition of

automatic telephone dialing system ("AIDS,,) within the TCPA.

                                                        .                         .
    /
        19.   When Plaintiff answered these calls, he heard either a prerecorded

message advertising health insurance and requesting that he ''press 1" or other
                                                             '   .
numbers at various prompts during the pitch, or in some limited circumstances

there was a pause while the auto-dialer connected the call to a live sales

representative.


        20.   During each of the fourteen (14) calls, the callers attempted to sell an

Aliera Healthcare plan to Plaintiff, usually after asking a series of basic and

cursory screening questions. At no time did one of these callers attempt to sell

anything but an Aliera plan and, in fact, made it clear that they could or would not
                                                                                      •
sell any other plan to Plaintiff. .


        21.   The callers also claimed to be associated with ''I Life and Health." "I

life and Health" is a DBA for I Health and Life Insurance Services, a California

company. The same callers also claimed to work for Aliera at times.


        22.   Plaintiff pleads on information and belief that I Health and Life

Insurance Services acted on behalf of Defendant at all relevant times, was directed

and controlled by Defendant and was engaged solely in the marketing and sale of

                                           6


        •
      Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 7 of 14




Defendant's products and services by use of autodialed telemarketing utilizing

prerecorded marketing messages on behalf of the Defendant. Plalntiff further

pleads that Defendant ratified these fourteen (14) calls and the process by which

they were made.


      23.    Plaintiff pleads on information and belief that Aliera placed th~se calls

and/or caused the calls to be made and that Aliera trains call center-employees and

distributes information to its agents regarding telemarketing activities. At all

relevant time, Defendant ratified, was fully in control of, and was responsible for

its marketing activities and the fourteen (14) telemarketing calls placed to

Plaintiff's personal cellular phone.


      24.    At no time did Plaintiff give consent to be called by I)efendants.

Interest was feigned by Plaintiff only in an attempt to identify the callers and the

products and services being advertised.


      25.    Prior to, during, and following these calls, Plaintiff did not conduct

any business with Defendant or provide his cellular telephone number to

Defendant.


      26.    Defendant did not have Plaintiff's prior written express consent to

make these calls.



                                          7
        Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 8 of 14




       27.    Plaintiff received these calls on his private cellular telephone, as
                                                                                         '
 defined and set forth in47 C.F.R. § 64.1200(a)(l)(iii). Plaintiff's telephone

. _number i~ registered with AT&T as a cellular _telephone number and is used for

 personal, lawful purposes.
                         .
       28.    these telemarketing solicitations constituted "calls" under the TCPA

 ~ w~ not for emergency purposes.


       29.    Plaintiff suffered actual damages, including but not limited to:

 invasion of privacy, depl~tion of his cell phone b~ttery, wasting his time and

 cellular minutes/data and preventing Plaintiff from using his telephone for lawful,

 personal purposes. On at least one occasion, one of the calls woke Plaintiff's six
                              .                                                      .
 day old daughter, invading the privacy of Plaintift Plaintiff's spouse and

 Plaintiff's child. Many of these calls were made to Plaintiff's cell phone while he

 was on ~ternity leave and caring for his newborn child and recovering spouse.


       30.    Plaintiff alleges that these telephone sales calls and/or "robocalls"

 violated 47 U.S.C. § 227(b)(l)(A), 47 U.S.C. § 227(c)(3)(F), 47 U.S.C. § 227(e),

 47 CFR 64.1200(d)(l), 47 CFR 64.1200(dX3), 47 CFR 64.1200(a)(l)(iii}, 47 CFR

 64.1200(a)(l), and 47 CFR 64.1200(cX2).




                                           8
       Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 9 of 14




       31.     Plaintiff alleges that these telephone sales calls and/or "robocalls"

violated Arkansas' Deceptive Trade Practices Prohibition, A.C.A. § 4-88-

107(aX1 IXA).

       32.     Plaintiff alleges that Defendant and/or Defendant's agents used

technology to disguise the phone numbers used to call Plaintiff's personal cellular

phone.

         33.   Plaintiff alleges that these calls were made intentionally, in that the

number called was the number that Defendant or Defendant's agents intended to

call while marketing Aliera plans.

       34.     Plaintiff alleges that each of these fourteen calls was placed

knowingly to Plaintiff's personal cellular phone number, a phone number with an

Arkansas prefix.

                                   CAUSES OF ACTION


  COUNT 1- Negli1ent Violation of the TCPA's "Robocall" Prohibition, 47

                                  U.S.C. § 227 et seq.


       35.     Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.




                                            9
      Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 10 of 14




       36.    As a result of Defendant's and/or Defendant's agents' negligent

violations of 47 U.S.C. § 227(bXl )(A), Plaintiff seeks ~500.00 in statutory

daniages;·for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).


       37.   Pursuant-to 47 U.S.C. § 227(b)(3)(B), Plaintiff seeks inj~ctive relief

prohibiting such conduct in the future.


   COUNT 2-Knowing and/or Willful Violation of the TCPA's "Robocall"

                          Prohibition, 47 U.S.C. § 227 et seq.


       38.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.


      39.    As a result of Defendant's and/or Defendant's agents' knowing or

willful violations of 47 U.S.C. § 227(b)(l)(A), Plaintiff seeks treble damages, as

provided by statute, up to $1,500.00 for each and every violation, pursuant to 47

u.s.c. § 227(b)(3).

      40.    Pursuant to 47 U.S.C. § 227(b)(3)(B), Plaintiff seeks injunctive relief

prohibiting such conduct in the future.


       COUNT 3- Negligent Violation of the TCPA's "Sales Call" Prohibition,

                               17. U.S.C. § 227 et seq.




                                          10
      Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 11 of 14




       41.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.

       42.    As a result of Defendant's and/or Defendant's agents' negligent

violations of 47 U.S.C. § 227(cX3)(F) and 47 CFR 64.1200(cX2), Plaintiff seeks

$500.00 in statutory damages, for each and every violation, pursuant to 47 u:.s.c. §

227(cX3)(F).

       43.    Pursuant to 47 U.S.C. § 227(c)(5XA), Plaintiff seeks injunctive relief

prohibiting such conduct in the future.

          COUNT 4- Knowing and/or Willful Violation of the TCPA's "Sales

                     Call" Prohibition, 17. U.S.C. § 227 et seq.

       44.    Plaintiff incorporates the allegations from all previous paragraphs as if

fully set forth herein.

      45.    As a result of Defendant's and/or Defendant's agents' knowing and/or

willful violations of 47 U.S.C. § 227(cX3)(F) and 47 CFR 64.1200(cX2), Plaintiff

seeks,treble damages, as provided by statute, up to $1,500.00 in statutory damages,

for each and every violation, pursuant to 47 U.S.C. § 227(cX3)(F).

      46.    Pursuant to 47 U.S.C. § 227(cX5XA), Plaintiff seeks injunctive relief

prohibiting such conduct in the future.


                                          11
      Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 12 of 14




       COUNT 5- Negligent Violation of the TCPA "Caller ID Spoofing"


                                   Prohibition, 47 U.S.C. § 227 et seq.


       4 7.     Plaintiff incorporates the allegations from all previous paragraphs as if

fully. set forth herein.       .


       48.     As a result of Defendants' and Defendants' agents negligent

violations of 4 7 U.S.C. § 227(e), Plaintiff seeks for himself $500 iii statutory
                           (

damages for each and every violation, pursuant to the implied private right of

action.


              COUNT 6- Knowing and/or Willful Violation of the TCPA


              "Caller ID Spoofing" Proliibition, 47 U.S.C. § 227 et seq.

       49.     Plaintiff incorporates and realleges, as though fully set forth herein,

each of the paragraphs above.


       50.     As a result of Defendants' and Defendants' agents knowing and/or

willful violations of 47 U.S.C. § 227(e), Plaintiff seeks for himself treble damages,

as implied, up to $1,500.00 for each an4 every violation, pursuant to the implied

private right of action.


          COUNT 7- Knowing violations of Arkansas' Deceptive Trade Practices

                       Prohibition, A.C.A. § 4-88-107(a)(~l)(A).
                                                12
     Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 13 of 14




      51.   Defendants or its/their agents willfully and knowingly employed

deception when it concealed its true telephone number and caused its number to

appear as if it came from various area codes through use of technology in violation

of A.C.A. § 4-88-107(a)(l l)(A) and is entitled to damages under A.C.A. § 4-88-

113(f), to be determined by ajury.


                     DAMAGES AND RELIEF SOUGHT


1.    For awards of$500 for each negligent violation as set forth in actions 1-6;


2.    For awards of $1,500 for each knowing and/or willful violation as set forth

in counts 1-6. (Total statutory damages: $63,000.00 - 14 counts each of: "sales

call," "RoboCall", and "caller ID spoofing"-with treble damages for each.)


3.    For award of damages for violations of A.C.A. § 4-88-107(a)(l l)(A) and

under A.C.A. § 4-88-113(f), to be determined by ajury.


4.    Injunctive relief against Defendant to prevent future wrongdoing;


5.    Prejudgment interest at the maximum legal rate;


6.    Costs of suit herein incurred; and


7.    All such other and further relief as the Court deems proper.




                                           13
      Case 4:19-cv-00035-JM Document 2 Filed 01/16/19 Page 14 of 14




                                   JURYDEMAND

                                          .              .
Plaintiff demands a jury trial on all issues triable to a jury.


       WHEREFORE, Plaintiff, _Jason Ryburn, prays f~r the ab~ve-mentioned

remedies, including but in no way limited to an award of his ~osts and reaspnable

attorney's fees incU1Ted in connection with this matter, and for all other just and

proper relief to which Plaintiff may be entitled. Plaintiff reserves the right to
        .       .
.amend· this complaint,
                 .      and/or add additional
                                      .
                                              defendants,
                                                    . and/or claims as they may
arise through further factual investigation and discovery.


      Respectfully Submitted,


·h~
  .·:_ .
       .•
            .




Jason M. Ryburn, Esq.
Pro Se Plaintiff
One Financial Centre
650 S. Shackleford Rd. Ste. 231
Little Rock, AR 72211
P: SO 1-228-8100
F: S01-228-7300




                                              14
